United States Court of Appeals
                        For the First Circuit

Nos. 12-9008, 12-9009

    SW BOSTON HOTEL VENTURE, LLC; AUTO SALES & SERVICE, INC.;
         GENERAL TRADING COMPANY; FRANK SAWYER CORPORATION;
     100 STUART STREET, LLC; 30-32 OLIVER STREET CORPORATION;
       GENERAL LAND CORPORATION; 131 ARLINGTON STREET TRUST,

                              Debtors.


          THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,

                              Appellee,

                                 v.

    SW BOSTON HOTEL VENTURE, LLC; AUTO SALES & SERVICE, INC.;
         GENERAL TRADING COMPANY; FRANK SAWYER CORPORATION;
     100 STUART STREET, LLC; 30-32 OLIVER STREET CORPORATION;
       GENERAL LAND CORPORATION; 131 ARLINGTON STREET TRUST,

                             Appellants.


Nos. 12-9011, 12-9012

    SW BOSTON HOTEL VENTURE, LLC; AUTO SALES & SERVICE, INC.;
         GENERAL TRADING COMPANY; FRANK SAWYER CORPORATION;
     100 STUART STREET, LLC; 30-32 OLIVER STREET CORPORATION;
       GENERAL LAND CORPORATION; 131 ARLINGTON STREET TRUST,

                              Debtors.


          THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,

                              Appellee,

                                 v.

                           CITY OF BOSTON,

                             Appellant.
           APPEALS FROM THE BANKRUPTCY APPELLATE PANEL
                      FOR THE FIRST CIRCUIT




                             Before

                       Lynch, Chief Judge,
                Stahl and Howard, Circuit Judges.



     Harold B. Murphy, with whom Charles R. Bennett, Jr., John C.
Elstad, Christopher M. Condon, and Murphy & King, P.C., were on
brief, for appellants SW Boston Hotel Venture, LLC; Auto Sales &
Service, Inc.; General Trading Company; Frank Sawyer Corporation;
100 Stuart Street, LLC; 30-32 Oliver Street Corporation; General
Land Corporation; and 131 Arlington Street Trust.
     E. Kate Buyuk, with whom Joseph F. Ryan and Lyne, Woodworth &
Evarts LLP were on brief, for appellant City of Boston.
     Emanuel C. Grillo, with whom William M. Jay and Goodwin
Procter LLP were on brief, for appellee.



                         April 11, 2014




                               -2-
          STAHL, Circuit Judge.       This appeal presents multiple

issues arising from a heavily contested Chapter 11 bankruptcy

proceeding.   Stated simply, a secured creditor appealed to the

Bankruptcy Appellate Panel for the First Circuit ("the BAP") from

the bankruptcy court's orders determining its entitlement to post-

petition interest (and thus the total amount of its claim) and

confirming the debtors' Chapter 11 plan. The BAP reversed in part,

significantly increasing the secured creditor's entitlement to

post-petition interest, and vacated and remanded the confirmation

order.   The debtors and the City of Boston ("City"), as a junior

creditor, appealed to this court.     After careful consideration, we

conclude that the BAP erred in reversing the bankruptcy court's

post-petition interest determination.        And, because the BAP's

confirmation order was based solely on its erroneous interest

determination, we vacate that order as well.

                      I.   Facts & Background

A.        Financing and Construction of the W

          In 2007, Debtor-Appellant SW Boston Hotel Venture, LLC,

("SW Boston") sought financing to develop a mixed-used property

that would become the W Hotel and Residences ("the W") in Boston's

theater district.   In January of 2008, after a previous lender

withdrew its financing commitment, the Prudential Insurance Company

of America ("Prudential") agreed to provide up to $192.2 million in

financing ("the Prudential Loan") pursuant to a construction loan


                                -3-
agreement ("the CLA").             Prudential took a mortgage and first

priority      security    interest    in    SW   Boston's    real   and   personal

property and any proceeds thereof.                It also required additional

collateral and credit support in the form of certain real estate

and   other    property    owned     by    the   remaining   Debtors-Appellants

("Affiliated Debtors"), as well as a $17.3 million letter of

credit.    Sovereign Bank issued the letter of credit based on the

credit provided by two non-debtor affiliates of SW Boston.

              The W project consists of a 235-room hotel, 123 luxury

condominium units, an underground parking garage, a restaurant, a

spa and related retail space, and a bar.              The hotel was to operate

under the W Hotels brand of Starwood Hotels and Resorts Worldwide,

Inc. ("Starwood"), with Starwood managing the operations.

              The W opened on schedule in October of 2009, but, due in

large part to the ongoing recession, obtained substantially fewer

commitments to purchase condominiums than the CLA required.                     In

addition, the restaurant, spa, and bar -- all required to operate

under the W Hotel flag -- had not been completed, and the Debtors

lacked sufficient funding to complete them.                  In December 2009,

after Prudential declined to provide additional funds, SW Boston

and the City entered into a loan agreement ("the City Loan"), with

the City agreeing to provide $10.5 million in additional funding.1


      1
      The City stresses that, to make this loan, it borrowed $10.5
million from the U.S. Department of Housing and Urban Development,
giving in return a note secured by a pledge of present and future

                                          -4-
The City Loan was secured by a junior lien on most of the

collateral that secured the Prudential Loan and a first lien on $4

million in cash provided by an Affiliated Debtor. The CLA required

the Debtors to obtain Prudential's consent before entering into any

junior loans.   In return for its consent, Prudential required the

City to execute an Intercreditor Agreement that, among other

things, subordinated the City's right to payment to Prudential and

purported to assign to Prudential the City's right to vote on any

bankruptcy plan.

B.        Bankruptcy Court Proceedings

           On April 28, 2010, after SW Boston failed to make a

mandatory quarterly payment to Prudential and loan-restructuring

negotiations failed, SW Boston and four of the Affiliated Debtors

filed voluntary Chapter 11 bankruptcy petitions.     The remaining

three Affiliated Debtors commenced Chapter 11 cases on June 4. The

bankruptcy court administered all of the Chapter 11 cases jointly.

Prudential filed a proof of claim asserting secured claims of not

less than $180,803,186, plus fees, costs, and pre- and post-

petition interest.   Shortly after the petition date, Prudential




Community Development Block Grant revenues, funding the City relies
on for its affordable housing and economic development programs.
The City further notes that, had it not stepped in, "[t]he Debtors
and Prudential both were at risk of losing significant portions of
their investments, and the City of Boston would have been left with
an unfinished building that would have been a blight and an
economic detriment to an already vulnerable section of the city."

                                -5-
drew down the letter of credit, reducing its pre-petition claim to

$165,592,659.

          The   filing   of   the    bankruptcy   petitions   resulted     in

imposition of an automatic stay as to all creditors' efforts to

enforce their liens.     See 11 U.S.C. § 362(a).         However, § 362(d)

requires the court to grant relief from the stay unless certain

creditor safeguards are met.         See id. § 362(d)(1).2    In August of

2010, Prudential filed a motion for relief from the stay as to SW

Boston only ("lift-stay motion"), arguing that it was undersecured

because the amount of its claim against SW Boston exceeded the

value of SW Boston's assets and that the Debtors lacked the means

to provide alternative forms of adequate protection.             It sought

permission to exercise its contractual rights and remedies to,

among other things, commence foreclosure proceedings.                In its

January 28, 2011, ruling, the bankruptcy court found that SW

Boston's outstanding debt to Prudential, after deductions for

payments made from ongoing condominium sales and exclusive of any

post-petition interest or expenses, was approximately $154 million.

Prudential's    expert   valued     the   remaining   condominiums   at   $86


     2
       The bankruptcy court is directed to grant relief from the
stay "for cause, including the lack of adequate protection of an
interest in property of such party in interest;" or, with respect
to an act against particular property, if "(A) the debtor does not
have an equity in such property; and (B) such property is not
necessary to an effective reorganization . . . ."       11 U.S.C.
§ 362(d)(1), (2).      Prudential moved for relief under both
subsections.


                                     -6-
million and the W hotel at $55 million, while SW Boston's expert

valued the remaining condominiums at $90.6 million and the hotel at

$65.6    million.     After   a   three-day    evidentiary   hearing,    the

bankruptcy court concluded that the value of the condominiums was

$88 million and the value of the hotel was $65.6 million, making

the total value of SW Boston's collateral $153.6 million.           Thus,

Prudential was undersecured as to SW Boston alone.           However, the

bankruptcy court noted that, with respect to the entire collateral

package of all of the Debtors, Prudential had an equity cushion in

excess of $19 million. Taking that finding in conjunction with the

facts that SW Boston was reducing the amount of the outstanding

debt through payments from condominium sales and that the value of

its secured claim was not declining, the bankruptcy court concluded

that Prudential was adequately protected under § 362(d)(1).             With

respect to § 362(d)(2), the bankruptcy court found that SW Boston

lacked equity in the W project, but that the property was necessary

to   a   successful   reorganization,     which   the   court   ruled    was

reasonably    likely.     The     bankruptcy    court   therefore   denied

Prudential's lift-stay motion on January 28, 2011.

            On March 28, 2011, SW Boston filed a motion for court

approval of a purchase and sale agreement ("the P&S") for the sale

of the hotel and garage to an unrelated third party for $89.5

million.   The bankruptcy court granted the motion on May 24.           But,

before the sale could close, SW Boston was required to resolve


                                    -7-
several outstanding issues on which the P&S was contingent.           For

example, the P&S was conditioned on the assignment of certain

construction warranties from the W's construction manager, Bovis

Lend-Lease LMB, Inc. ("Bovis"), to the purchaser.            Although the

Bovis-SW Boston contract required assignment of the warranties to

SW Boston upon completion of the project, Bovis claimed to be

excused from this obligation due to various disputes with SW

Boston.     The P&S was also conditioned on the assignment to the

purchaser    of   several   Starwood-SW   Boston    contracts.   However,

Starwood alleged that various incurable non-monetary defaults --

including failure to timely open the spa and bar -- precluded

assumption and assignment of the contracts.              After SW Boston

managed to resolve these contingencies, the sale closed on June 8,

2011, and the net proceeds of $88,322,017 were paid over to

Prudential.

            On March 31, 2011, three days after filing the hotel sale

motion, the Debtors filed their reorganization plan. The plan need

not be described in great detail, but, in broad strokes, it called

for Prudential to be paid in full by March of 2014 if the hotel

sale closed, or after a more extended period if it did not.           The

plan contemplated that Prudential would receive post-effective-date

interest of 4.25% per annum, but it made no provision for post-

petition, pre-effective-date interest.             Prudential objected to

confirmation of the plan on multiple grounds.


                                   -8-
              Throughout the pendency of the bankruptcy case, SW Boston

continued construction.         After SW Boston resolved various issues

with contractors who had suspended their work because of the

bankruptcy filings, the spa was completed and opened on August 18,

2010.       That September, after two work interruptions caused by a

change in the building code and the state's appeal of a variance

granted to SW Boston, SW Boston received all necessary approvals to

recommence construction of the bar.              Multiple open construction

items on the W were completed.                 SW Boston continued to sell

condominiums, paying over the proceeds (less certain deductions) to

Prudential.

              On April 15, 2011, Prudential moved for a determination

that it was oversecured and therefore entitled to post-petition

interest under 11 U.S.C. § 506(b).3            In general terms, a claim is

oversecured      if   the   value   of   the   creditor's   interest   in   its

collateral exceeds the amount of its claim.             Under § 506(b), an

oversecured creditor is entitled to post-petition interest, as well

as reasonable fees, costs, or charges provided for in the parties'

contracts or by state law, up to the extent of its oversecurity.

Prudential argued that it should receive post-petition interest at




        3
       Specifically, Prudential sought to apply any condominium
proceeds it received from the Debtors first to outstanding post-
petition interest and second to the outstanding principle balance
of the Prudential Loan.

                                         -9-
the contractual default rate of 14.5% per annum,4 5% higher than

the contractual base rate, accruing from the petition date.        The

Debtors argued that Prudential only became oversecured upon the

closing of the hotel sale, and therefore could only receive post-

petition interest from that point forward.      They also claimed that

the default rate was unenforceable and inequitable, and requested

that, to the extent Prudential was entitled to any post-petition

interest, it should accrue at the base rate of 9.5% per annum.

               The bankruptcy court held a three-day combined trial

addressing Prudential's § 506(b) motion and the Debtors' proposed

plan.       On October 4, 2011, it issued an order granting Prudential

post-petition interest at 14.5% per annum, commencing on the hotel

sale date.      The court ruled that the hotel sale price, rather than

its earlier valuation at the lift-stay hearing, was the best

indicator of the hotel's value.       However, it also noted that, in

light of the ongoing improvements and the resolution of various

contingencies, the sale price did not reflect its value on any

earlier date.        Therefore, it found that Prudential only became

oversecured once the hotel sale closed.          After receiving the

parties' interest calculations (which differed only as to whether

the interest should be compounding), the bankruptcy court entered

an order fixing Prudential's claims, inclusive of non-compounding


        4
       As discussed in greater detail below, after the bankruptcy
court issued its § 506(b) order, Prudential also claimed that it
was entitled to monthly compounding of its interest.

                                   -10-
post-petition interest. Prudential appealed and the Debtors cross-

appealed the § 506(b) decision and the resultant claim order to the

BAP.

             On November 14 and 16, respectively, the bankruptcy court

issued an opinion finding that the plan (with some modifications)

met all confirmation requirements and an order confirming the

modified plan over Prudential's objections.           On November 17,

Prudential filed a notice of appeal of the confirmation decision to

the BAP, along with a motion to stay the confirmation order pending

appeal.   The bankruptcy court denied the stay motion on November

21, and, on November 30, so did the BAP when Prudential sought the

same relief there.     The plan became effective on December 1.

C.           Bankruptcy Appellate Panel Proceedings

             While the parties were briefing the appeals, the Debtors

moved to dismiss Prudential's appeals as equitably moot.        The BAP

found that, although the plan had been substantially consummated,

the appeals were not equitably moot because Prudential could still

be afforded relief without harming innocent third parties or

unraveling     the   reorganization   (especially   because   Prudential

represented its willingness to accept alternative forms of relief

that would not require such unraveling).

             As to the § 506(b) appeal, the BAP: (1) held that

Prudential was entitled to post-petition interest from the petition

date, reversing the bankruptcy court's finding that Prudential had


                                  -11-
only become oversecured on the hotel sale date; (2) affirmed the

bankruptcy court's determination that the contractual default rate

of interest (14.5%) applied; and (3) reversed the bankruptcy

court's ruling that the interest was not compounding.            As to the

confirmation order appeal, without addressing the confirmability of

the plan, the BAP vacated and remanded the confirmation order so

that the plan could be amended to accommodate Prudential's now-

increased claim.       The Debtors and the City5 each appealed both of

the BAP's decisions to this court. Prudential moved to dismiss the

confirmation order appeals for lack of jurisdiction, arguing that

they were not final appealable orders. Those motions were referred

to this panel for consideration along with the merits.

              Throughout these proceedings, the Debtors have continued

to sell W condominiums and have since paid Prudential the full

amount due under the originally confirmed plan.               The City, in

contrast, has not received all the payments owed to it under the

plan, which became effective on December 1, 2011.           The Debtors, we

were       informed   at   oral   argument,   have   also   stopped   making

installment payments owed to other creditors under that plan.




       5
      The City, as a junior lienholder, argues that its ability to
recover its affordable housing and economic development money may
be severely compromised if the BAP's order stands.

                                      -12-
                             II.   Analysis

            According no special deference to the BAP, we focus

instead on the bankruptcy court's decisions, reviewing conclusions

of law de novo and findings of fact for clear error.            Stornawaye

Fin. Corp. v. Hill (In re Hill), 562 F.3d 29, 32 (1st Cir. 2009).

The bankruptcy court's interpretation of the relevant statutes

presents a question of law, while its application of those statutes

to the facts of this case presents a mixed question of law and fact

that we review for clear error unless its analysis was "infected by

legal error."    Winthrop Old Farm Nurseries, Inc. v. New Bedford

Inst. for Sav. (In re Winthrop Old Farm Nurseries, Inc.), 50 F.3d
72, 73 (1st Cir. 1995) (internal quotation marks omitted).             Absent

legal error, we will not reverse a factual finding under this

"formidable standard," Sharfarz v. Goguen (In re Goguen), 691 F.3d
62, 69 (1st Cir. 2012), unless, "on the whole of the record, we

form a strong, unyielding belief that a mistake has been made,"

Cumpiano v. Banco Santander P.R., 902 F.2d 148, 152 (1st Cir.

1990).     "If the bankruptcy court's account of the evidence is

plausible in light of the record viewed in its entirety, we may not

reverse."    Goat Island S. Condo. Ass'n v. IDC Clambakes, Inc. (In

re   IDC   Clambakes,   Inc.),   727 F.3d 58,   64   (1st   Cir.    2013)

(alteration and internal quotation marks omitted).




                                   -13-
A.        Equitable Mootness

          The Debtors first appeal from the BAP's denial of their

motions to dismiss Prudential's appeals as equitably moot.              The

doctrine of equitable mootness allows an appellate court to dismiss

a bankruptcy appeal if "an unwarranted or repeated failure to

request a stay enabled developments to evolve in reliance on the

bankruptcy court order to the degree that their remediation has

become impracticable or impossible," Hicks, Muse & Co. v. Brandt

(In re Healthco Int'l, Inc.), 136 F.3d 45, 48 (1st Cir. 1998), or

if "the challenged bankruptcy court order has been implemented to

the   degree   that    meaningful   appellate     relief    is   no   longer

practicable even though the appellant may have sought a stay with

all due diligence," id.

          As    a     threshold   issue,6   the   parties    dispute     the

appropriate standard of review, the subject of a circuit split that

this circuit has not yet addressed.         Compare Liquidity Solutions,

Inc. v. Winn-Dixie Stores, Inc. (In re Winn-Dixie Store, Inc.), 286


      6
       There is, in fact, a prior threshold issue.       Prudential
argues that this court lacks jurisdiction because the Debtors did
not identify in their notices of appeal the BAP's orders denying
the motions to dismiss.    We disagree.    See Martínez-Serrano v.
Quality Health Servs. of P.R., Inc., 568 F.3d 278, 282–83 (1st Cir.
2009) (rejecting argument that court lacked jurisdiction to
consider exclusion of expert witness where only final judgment was
listed in notice, because "a notice of appeal is deemed to
encompass not only the final judgment but also all interlocutory
orders that merge into it").     Moreover, the Debtors listed the
equitable mootness issue in their statement of issues on appeal,
and there is no assertion that Prudential was caught by surprise
due to technical defects, if any, in the notices of appeal.

                                    -14-
F. App'x 619, 622 & n.2 (11th Cir. 2008) (per curiam) (adopting de

novo standard), Curreys of Neb., Inc. v. United Producers, Inc. (In

re United Producers, Inc.), 526 F.3d 942, 946–47 (6th Cir. 2008)

(same), and United States v. Gen. Wireless, Inc. (In re GWI PCS 1

Inc.), 230 F.3d 788, 799–800 (5th Cir. 2000) (same), with R2 Invs.,

Inc. v. Charter Commc'ns, Inc. (In re Charter Commc'ns, Inc.), 691
F.3d 476,    483    (2d   Cir.    2012)    (adopting   abuse-of-discretion

standard), Search Mkt. Direct, Inc. v. Jubber (In re Paige), 584
F.3d 1327, 1334–35 (10th Cir. 2009) (same), In re Continental

Airlines, 91 F.3d 553, 560 (3d Cir. 1996) (en banc) (same), and In

re AOV Indus., Inc., 792 F.2d 1140, 1148 (D.C. Cir. 1986) (same).

              The Debtors argue that our review should be de novo

"[s]ince the [c]ourt applies plenary review to virtually all other

rulings of the BAP."         Prudential, noting that a dismissal for

equitable mootness is an exercise of the "court's discretion in

matters of remedy and judicial administration not to determine a

case on its merits," Rochman v. Ne. Utils. Serv. Grp. (In re Pub.

Serv. Co. of N.H.), 963 F.2d 469, 471 (1st Cir. 1992) (internal

quotation marks omitted), argues that review should be for abuse of

that discretion.      We need not resolve the issue because we cannot

say that the BAP's refusal to dismiss the appeals was inappropriate

under either standard.

              In a careful and detailed analysis that we need not

reproduce     here,   the   BAP    considered   the   relevant   factors   and


                                      -15-
concluded that, if Prudential prevailed on appeal, the bankruptcy

court could fashion some form of practicable relief, even if only

partial or alternative.    We perceive no reason to dislodge this

determination.    We   therefore   turn   to   the   substance   of   the

bankruptcy court's orders.

B.        § 506(b) Order

          As a general matter, unmatured interest is not allowed

after the filing of a bankruptcy petition. 11 U.S.C. § 502(b)(2).

However, Congress has created an exception to this rule in the case

of "oversecured" creditors.    See United Sav. Ass'n of Tex. v.

Timbers of Inwood Forest Assocs., 484 U.S. 365, 372–73 (1988); Ford

Motor Credit Co. v. Dobbins, 35 F.3d 860, 869 (4th Cir. 1994).        Two

provisions of § 506 of the Bankruptcy Code govern the award of

post-petition interest to an oversecured creditor. First, § 506(a)

sets the amount of a creditor's allowed secured claim:

     An allowed claim of a creditor secured by a lien on
     property in which the estate has an interest, . . . is a
     secured claim to the extent of the value of such
     creditor's interest in the estate's interest in such
     property,7 . . . and is an unsecured claim to the extent


     7
        A creditor's "interest in property" is its "security
interest without taking account of [its] right to immediate
possession of the collateral on default," Timbers, 484 U.S. at 372,
or, in other words, the value of the collateral alone, not
including other rights that the word "interest" may invoke, id. at
371–72. The phrase "the value of such creditor's interest in the
estate's interest in such property" recognizes that a debtor may
not own the entire interest in the collateral and that other
creditors may hold senior liens on that same collateral. "A debtor
may own only a part interest in the property pledged as collateral,
in which case the court will be required to ascertain the 'estate's

                               -16-
     that the value of such creditor's interest . . . is less
     than the amount of such allowed claim. Such value shall
     be determined in light of the purpose of the valuation
     and of the proposed disposition or use of such property,
     and in conjunction with any hearing on such disposition
     or use or on a plan affecting such creditor’s interest.

11 U.S.C. § 506(a)(1).8    Thus, a claim may be bifurcated into

secured and unsecured portions depending on the value of the

collateral.   Next, § 506(b) defines an oversecured creditor's

entitlement to post-petition interest:

     To the extent that an allowed secured claim is secured by
     property the value of which, after any recovery under
     subsection (c) of this section, is greater than the
     amount of such claim, there shall be allowed to the
     holder of such claim, interest on such claim, and any
     reasonable fees, costs, or charges provided for under the
     agreement or State statute under which such claim arose.




interest' in the collateral. Or, a creditor may hold a junior or
subordinate lien, which would require the court to ascertain the
creditor's interest in the collateral." Assocs. Commercial Corp.
v. Rash, 520 U.S. 953, 961 (1997). Here, Prudential is the senior
creditor, so its interest in the collateral is undiminished. In
addition, although the parties dispute whether the various Debtors'
collateral should be aggregated for purposes of the oversecurity
determination, each Debtor's interest in the collateral it pledged
is undivided. The cumbersome statutory language thus distills to
"value of the collateral."
     8
       In addition to entitlement to post-petition interest, a
§ 506(a) determination of secured status triggers several rights
and protections for the claimholder. See 4 Collier on Bankruptcy
¶ 506.02 (Alan N. Resnick & Henry J. Sommer, eds., 16th ed.)
(noting that the holder of a secured claim may be entitled to
adequate protection relief, lifting of the automatic bankruptcy
stay, and greater protection in cramdown situations). The § 506(a)
determination may differ depending on the purpose of the valuation.
Here we are concerned solely with valuations for the purpose of
determining entitlement to post-petition interest.

                               -17-
Id. § 506(b).          Thus, if the collateral is worth more than the

amount   of     the    secured         claim,   the     creditor        is    entitled    to

post-petition interest on its claim9 up to the amount of the

difference in values (this difference is referred to as an "equity

cushion" or "security cushion").                    See Baybank-Middlesex v. Ralar

Distribs., Inc., 69 F.3d 1200, 1202 (1st Cir. 1995) ("A creditor is

oversecured when the value of its collateral exceeds the amount of

its [allowed secured] claim; postpetition interest and fees are

allowable only to the extent of that oversecurity."); see also

Timbers, 484 U.S.   at    372       (noting    that       §    506(b)     "permits

postpetition        interest      to    be   paid     only   out       of    the   'security

cushion'"). Post-petition interest accrues until the secured claim

is paid or until the effective date of the plan.                       Rake v. Wade, 508
U.S. 464, 468 (1993), superseded by statute on other grounds, 11

U.S.C. § 1322(e).

              The parties agree that Prudential was oversecured during

at least part of the bankruptcy proceeding and therefore is


     9
       Prudential also sought approximately $750,000 in post-
petition fees and costs. The bankruptcy court denied this request,
noting that Prudential failed to explain or itemize this amount of
fees and costs or to indicate what provision(s) of the relevant
contracts provided for them. The BAP noted that Prudential "did
not brief any issues relating to the bankruptcy court's ruling,"
and deemed the issue waived. Similarly, here, Prudential refers
several times to its entitlement to post-petition costs and fees in
its brief, but offers no argument that the bankruptcy court erred.
Like the BAP, we consider this issue waived. See United States v.
Zannino, 895 F.2d 1, 17 (1st Cir. 1990) ("[I]ssues adverted to in
a perfunctory manner, unaccompanied by some effort at developed
argumentation, are deemed waived.").

                                             -18-
entitled to some amount of post-petition interest, but they differ

as to how to determine oversecured status, when Prudential became

oversecured, and the applicable interest rate and type.

          1.     Determination of Oversecurity

          We review the bankruptcy court's interpretation of § 506

de novo, and its factual finding as to when Prudential became

oversecured for clear error.   See Hill, 562 F.3d at 32.

                 i.    Flexible Versus Single-Valuation Approach

          Although § 506(a) dictates how courts should determine

secured status and collateral value, it does not specify the time

as of which these determinations should be made.10   See Fin. Sec.

Assurance Inc. v. T-H New Orleans Ltd. P'ship (In re T-H New

Orleans Ltd. P'ship), 116 F.3d 790, 798 (5th Cir. 1997).     Where

these figures remain relatively constant, the choice of measuring

date may not matter.   But where, as here, the amount of the claim

has decreased significantly and the value of the collateral has

increased during the course of the bankruptcy, the choice can make

the difference between a finding of oversecurity or undersecurity.




     10
        We recognize that "timing of the valuation" and similar
language could be read to refer either to the time the court
actually renders the valuation determination or to the value of the
collateral at some particular point in time. For the purposes of
this opinion, we use the terms "timing of the valuation" and
"measuring date" to refer to the value of collateral as of a
particular date, without regard to when the court renders its
determination.

                               -19-
           Courts have split on the timing issue.     Several have

adopted a "single-valuation" approach, where the determination of

oversecurity for § 506(b) purposes always occurs at a fixed point

in time (generally either the petition date or the confirmation

date).   See, e.g., Orix Credit Alliance, Inc. v. Delta Res., Inc.

(In re Delta Res., Inc.), 54 F.3d 722, 729 (11th Cir. 1995) (per

curiam) ("[T]he oversecured creditor's allowed secured claim for

postpetition interest is limited to the amount that a creditor was

oversecured at the time of filing.").      Others have adopted a

"flexible" approach, giving the bankruptcy court discretion to

determine the appropriate measuring date based on the circumstances

of the case.   See, e.g., T-H New Orleans, 116 F.3d at 798 ("[F]or

purposes of determining whether a creditor is entitled to accrue

interest under § 506(b) in the circumstance where the collateral's

value is increasing and/or the creditor's allowed claim has been or

is being reduced by cash collateral payments, such that at some

point in time prior to confirmation of the debtor's plan the

creditor may become oversecured, valuation of the collateral and

the creditor's claim should be flexible and not limited to a single

point in time, such as the petition date or confirmation date.").

The bankruptcy court provided a thorough review of the split in

authority, see In re SW Hotel Venture, LLC, 460 B.R. 4, 27–31

(Bankr. D. Mass. 2011), and we need not repeat it here.




                               -20-
                The   bankruptcy    court    and    the   BAP    both   adopted     the

flexible approach, although their applications of it differed. The

bankruptcy court found that the hotel sale price provided the best

evidence of the hotel's value as of the sale date, but concluded

that the sale price was not reflective of its value at any earlier

point in time due to the previously outstanding contingencies. The

BAP agreed that the sale price was the best evidence of value, but

concluded that the sale price established that Prudential was

oversecured throughout the pendency of the bankruptcy proceedings.

                The Debtors and the City urge us to uphold the bankruptcy

court's application of the flexible approach in this case.

Prudential's argument is two-pronged. Prudential urges us to adopt

a single-valuation approach using the confirmation date as the

measuring       date,    and   to   hold    that,   as    a   matter    of   law,   its

oversecurity at confirmation dictates that it receive post-petition

interest from the petition date regardless of whether it was

undersecured at any point prior to that date.11                    It also argues

that,        even   if   the   flexible     approach      were   appropriate,       the

bankruptcy court erred in applying it, and that we should affirm



        11
        We note that it took opposite positions before the
bankruptcy court. In its § 506(b) motion, Prudential explicitly
argued that "the appropriate time at which to value the secured
creditor's interest in the collateral is . . . flexible," and "to
the extent a secured creditor's claim fluctuates between being
oversecured and undersecured during the course of a bankruptcy
case, the creditor is entitled to accrue post-petition interest
during the period which it is oversecured."

                                           -21-
the BAP's conclusion that the hotel sale price established that it

was oversecured throughout the bankruptcy.

             In   a   helpful    amicus      brief,    the   Mortgage    Bankers

Association ("Mortg. B.A.") argues that the timing of the valuation

must,   by   statute,    be   tethered    to   the    purpose   for   which   the

valuation is made, and that the single valuation approach is overly

simplistic because it requires the same measuring date regardless

of the purpose of the valuation.             However, noting that an open-

ended   flexible      approach   could     require     potentially      limitless

redeterminations in cases of fluctuating value, it cautions that

any rule must avoid serious practical consequences: if the flexible

approach provides that a pre-confirmation valuation is not only

relevant but also essential to determining creditors' secured

status at confirmation, that may unduly burden creditors or,

conversely, be used to harass debtors by encouraging aggressive

action by creditors. We do not believe our resolution of this case

raises those concerns.

             We agree with the bankruptcy court and the BAP that, at

least in the circumstances presented here, a bankruptcy court may,

in its discretion, adopt a flexible approach.

             We   have   previously       recognized    that    the     statutory

directive to determine collateral's value "in light of the purpose

of the valuation and of the proposed disposition or use of such

property," § 506(a), affords bankruptcy courts flexibility in


                                      -22-
determining the appropriate valuation method, given the particular

facts of the case at hand.      Winthrop Old Farm, 50 F.3d at 73–74;

see also In re Heritage Highgate, Inc., 679 F.3d 132, 141 (3d Cir.

2012) ("[In the § 506(a) context], Congress envisioned a flexible

approach to valuation whereby bankruptcy courts would choose the

standard that best fits the circumstances of a particular case.").

But we have not yet addressed whether this same flexibility extends

to selecting a measuring date.    Several considerations convince us

that, in appropriate circumstances, it does.

           First, neither § 506(b)'s language, nor its legislative

history, nor the bankruptcy rules define the measuring date for

purposes of post-petition interest, suggesting flexibility. See T-

H New Orleans, 116 F.3d at 798.          The language of § 506(a) also

suggests   that    Congress   intended    bankruptcy   courts   to   have

flexibility.      While § 506(a)(1) sets out a general rule that

collateral value "shall be determined in light of the purpose of

the valuation and of the proposed disposition or use of such

property," § 506(a)(2) creates an exception to the general rule:

     If the debtor is an individual in a case under chapter 7
     or 13, such value with respect to personal property
     securing an allowed claim shall be determined based on
     the replacement value of such property as of the date of
     the filing of the petition without deduction for costs of
     sale or marketing. With respect to property acquired for
     personal, family, or household purposes, replacement
     value shall mean the price a retail merchant would charge
     for property of that kind considering the age and
     condition of the property at the time value is
     determined.


                                  -23-
§ 506(a)(2) (emphasis added).      The fact that Congress mandated

particular measuring dates in the exception without mandating a

particular measuring date in the general rule suggests that it

intended flexibility under § 506(a)(1).      See Russello v. United

States, 464 U.S. 16, 23 (1983) ("Where Congress includes particular

language in one section of a statute but omits it in another

section of the same Act, it is generally presumed that Congress

acts intentionally and purposely in the disparate inclusion or

exclusion.") (alteration and internal quotation marks omitted); see

also In re Urban Communicators PCS Ltd. P'ship, 379 B.R. 232, 243

(Bankr. S.D.N.Y. 2007) ("The statutory guidance appearing as part

of section 506(a) is the antithesis of a hard-and-fast rule, and

instead embodies a more functional approach."), aff'd in part,

rev'd in part on other grounds sub nom. Urban Communicators PCS

Ltd. P'ship v. Gabriel Capital, L.P., 394 B.R. 325 (S.D.N.Y. 2008).

          Second,   the   considerations   that   supported   affording

flexibility in selecting a valuation method in Winthrop Old Farm

apply equally to selecting a valuation time.      There, we noted that

allowing bankruptcy courts to select the appropriate valuation

method on a case-by-case basis "allows the bankruptcy court, using

its informed discretion and applying historic principles of equity,

to adopt in each case the valuation method that is fairest given

the prevailing circumstances." 50 F.3d at 75–76; see also Heritage

Highgate, 679 F.3d at 142 n.7 ("Like the appropriate measure of


                                -24-
fair market value, the appropriate time as of which to value

collateral may differ depending on the facts presented.                As with

the replacement valuation technique, bankruptcy courts are best

situated to determine when is the appropriate time to value

collateral in the first instance.") (citation omitted); T-H New

Orleans, 116 F.3d   at   798   (noting   that     a    flexible    standard

"recognizes the discretionary nature of bankruptcy courts as courts

of equity . . . [and] the equitable nature of bankruptcy in seeking

a balance between debtors and creditors (debtor's right to a fresh

start versus the creditor's right to the value of its claim)").

           Third, rather than yielding the fairest result, a rigid

single-valuation approach guarantees an all-or-nothing result that

hinges more on fortuity than reality. For example, if the petition

date were the required measuring date, a creditor that first became

oversecured even one day later would be allowed no post-petition

interest, even though it was oversecured throughout almost the

entire bankruptcy and even though it could receive substantial

post-petition interest under a flexible approach.               Conversely, if

the confirmation date were the required measuring date, a creditor

that first became oversecured just one day earlier would be allowed

post-petition    interest    for   the     entirety       of   the   bankruptcy

proceeding (up to the amount of the equity cushion).12                We do not


     12
       This case well demonstrates the problem with Prudential's
proposed single-valuation-at-confirmation approach.    As will be
discussed below, Prudential only became oversecured as a result of

                                    -25-
believe     that   Congress   intended     entitlement    to   post-petition

interest to depend so heavily on chance.            Nor do we believe that

Congress intended to restrict the bankruptcy courts' equitable

discretion without explicitly saying so.            The availability of a

flexible approach strikes us as more likely to produce fair

outcomes    than   allowing   post-petition    interest    for   the   entire

bankruptcy, or not at all, based on a rigidly defined one-shot

vantage point.

              In support of its argument that the confirmation date

must be the measuring date, Prudential notes that the collateral

value must be calculated at confirmation because, by definition,

the estate can only distribute what value the debtors actually have

at that time. Thus, its entitlement to post-petition interest (or,

more precisely, whether its receipt of post-petition interest to

which it would otherwise be entitled will be limited because the

equity cushion is insufficient to cover it) can only be known at

confirmation.      Similarly, the existence and extent of oversecurity

can only be conclusively determined once the amount of any recovery

under   §   506(c)   is   known,   which    also,   by   necessity,    is   at

confirmation. These considerations explain why a creditor does not


the Debtors' continued efforts to complete the W project and
continue selling condominium units -- successful efforts that were
funded in large part by a cash infusion made by the City. Equity
does not require that a senior secured creditor be allowed to
vacuum up all the upside of appreciation of its collateral where
that appreciation was only realized due to funding provided by a
junior creditor.

                                    -26-
receive accrued post-petition interest until confirmation.     See

United Sav. Ass'n of Tex. v. Timbers of Inwood Forest Assocs. (In

re Timbers of Inwood Forest Assocs.), 793 F.2d 1380, 1407 (5th Cir.

1986).    But we see nothing incongruous about finding that a

creditor became entitled to post-petition interest at one point in

the proceedings and determining whether that interest will be

limited by the size of the equity cushion at a different point

(namely, the time of confirmation).   See T-H New Orleans, 116 F.3d

at 799 ("[A] secured creditor's entitlement to accrue interest

under § 506(b) matures at that point in time where the creditor's

claim becomes oversecured.   However, as Timbers dictates, accrued

interest under § 506(b) is not paid to an oversecured creditor

until the plan's confirmation or its effective date, whichever is

later.") (footnote omitted).

          For these reasons, we hold that, under the particular

facts presented in this case, the bankruptcy court did not err in

adopting a flexible approach for determining oversecured status.13




     13
        We do not suggest that bankruptcy courts must, or even
should, adopt the flexible approach whenever collateral values
and/or claim amounts fluctuate.      We simply recognize that a
bankruptcy court may, in the exercise of its discretion, determine
that, on the particular facts before it, equity and fairness would
be best served by application of a flexible approach.

                               -27-
                   ii.   Application of the Flexible Approach

                         a.     Standard of Review

           The bankruptcy court determined that Prudential became

oversecured as of the date the hotel sale closed and was entitled

to post-petition interest from that date through the effective

date. Although this is a factual determination to which the clear-

error standard would normally apply, cf. Baybank-Middlesex, 69 F.3d

at 1203 (reviewing for clear error a determination that the

creditor   was   undersecured    for   adequate-protection   purposes),

Prudential argues that that standard is inappropriate here because

the bankruptcy court's factual determination was infected by legal

error, see Winthrop Old Farm, 50 F.3d at 73, in that the bankruptcy

court wrongly elevated Prudential's burden of proof in establishing

oversecurity.    We find no such error.

           The parties agree that, ultimately, the burden was on

Prudential to show by a preponderance of the evidence that it was

oversecured,14 but Prudential argues that the bankruptcy court erred


     14
       Prudential advocates for a burden-shifting approach by which
its burden was not triggered unless and until the Debtors refuted
the presumed validity of its proof of claim by introducing
sufficient evidence that the collateral was worth less than the
amount of the secured claim plus interest. See Heritage Highgate,
679 F.3d at 139–40, 145 (discussing varied approaches, and adopting
a burden-shifting framework for determining the extent to which a
claim is secured under § 506(a)). Regardless of the merits of this
approach, Prudential did not request its application below and did
not challenge the Debtors' citation to a long string of cases
holding that the creditor bears the burden of establishing
oversecured status. See, e.g., T-H New Orleans, 116 F.3d at 798
(holding that, although the burden to motion for a § 506(b)

                                   -28-
in holding it to a much higher standard.      In ruling that the sale

closing   date   was   the   appropriate   time    to   fix   Prudential's

oversecured status, the bankruptcy court stated that, "[o]n that

date, it was unequivocally established and beyond dispute that

Prudential was an oversecured creditor."          SW Hotel Venture, 460
B.R. at 32.      We do not agree with Prudential that this passage

means that the bankruptcy court replaced the preponderance standard

with a newly created "unequivocal and beyond dispute" standard.

The bankruptcy court correctly recited the preponderance standard

three separate times in its comprehensive § 506(b) ruling. We read

the "beyond dispute" language as a comment on the certainty of the

oversecurity finding, and see absolutely nothing in the bankruptcy

court's reasoning or conclusions to suggest that it was applying

anything other than the correct standard.         Because the bankruptcy




determination lies with whichever party contends that there is a
dispute about entitlement to post-petition interest, "[t]he
creditor . . . bears the ultimate burden to prove by a
preponderance of evidence its entitlement to postpetition interest,
that is, that its claim was oversecured, to what extent, and for
what period of time").     The Debtors can hardly be faulted for
purportedly failing to make a showing that no binding precedent
required that they make and that they were never asked to make.
     In addition, Prudential apparently failed to submit copies of
the relevant documentation (the note, mortgage, and CLA) along with
its proof of claim, despite the proof-of-claim form's specific
instructions to do so and contrary to the requirements of
Bankruptcy Rule 3001.     Therefore, even if the burden-shifting
approach had applied, it is highly questionable whether Prudential
was entitled to the presumed validity that attaches to a "proof of
claim executed and filed in accordance with [Rule 3001]," Fed. R.
Bankr. P. 3001(f).

                                  -29-
court's analysis was not infected by legal error, the clear-error

standard applies.

                          b.      Measuring Date

            The    bankruptcy     court       considered     several     possible

measuring dates (the petition date, the date of the lift-stay

decision, the date SW Boston signed the hotel P&S and filed its

motion for approval of the sale, the date the court approved the

sale motion, the hotel sale date, and the date of the confirmation

hearing), and determined that the sale closing date was the

earliest that Prudential had established oversecured status.15

            As for the petition date, the court noted that Prudential

had submitted no evidence that it was oversecured at that time, and

that it instead relied on the Debtors' schedules of assets, which

indicated   that    the   value   of    Prudential's       collateral,    in   the

aggregate, was substantially more than its total pre-petition

claim.    As Prudential points out, these schedules were completed

under penalty of perjury.          But, as the Debtors point out, the

schedules also specifically indicated that the listed values were

book values that may not reflect the fair market value of the



     15
       The bankruptcy court relied on stipulated values for the
remaining condominiums and other collateral. These values are not
disputed on appeal. The parties likewise stipulated to the method
for calculating Prudential's claim, in light of the ongoing
condominium sales and application of those proceeds to Prudential's
claim.   The only real factual dispute is with respect to the
hotel's value over time, culminating in its final sale price of
$89.5 million.

                                       -30-
Debtors' interest in the relevant property.            See Lawson v. Ford

Motor Co. (In re Roblin Indus., Inc.), 78 F.3d 30, 36 (2d Cir.

1996) ("[B]ook values are not ordinarily an accurate reflection of

the market value of an asset."). The bankruptcy court did not rely

on   these   values   because    they   were   not   substantiated   by   any

evidence.     We perceive no error, clear or otherwise.

             As for the lift-stay decision, the Debtors correctly note

that the main issue there was whether the W was necessary to an

effective reorganization.        The Bankruptcy Code provides that the

bankruptcy court "shall grant relief from the stay" of an act

against property if:

      (A) the debtor does not have an equity in such property;
      and

      (B) such property is not necessary to an effective
      reorganization.

11 U.S.C. § 362(d)(2).16        SW Boston conceded that it did not have

equity in its assets alone, and the bankruptcy court rejected its

argument that the combined collateral pledged by all of the Debtors



      16
        In its lift-stay motion, Prudential also moved for relief
under § 362(d)(1) (granting relief from a stay "for cause,
including the lack of adequate protection of an interest in
property of such party in interest"), but appears to have abandoned
that ground in its post-trial briefing.       The bankruptcy court
considered it anyway, and determined that Prudential had failed to
show cause for relief because: (1) it produced no evidence that it
was not adequately protected and failed to address it in its brief;
(2) it had an equity cushion of $19 million when its remaining
claim was compared to the entire collateral package; (3) SW Boston
was reducing the amount owed to Prudential through condominium sale
proceeds; and (4) the value of its secured claim was not declining.

                                    -31-
should be considered in determining whether it had equity under

§ 362(d)(2)(A).     See In re SW Bos. Hotel Venture LLC, 449 B.R. 156,

177–78 (Bankr. D. Mass. 2011) (discussing split of authority,

determining    that    all    liens,      including     the    City's,    should     be

compared only to the value of the property that was the subject of

the creditor's lift-stay request, and noting that consideration of

other    collateral     is    relevant      for    other      purposes,    including

§ 362(d)(1) and (2)(B)). Thus, the primary question was whether an

effective reorganization was in prospect and, if so, whether the W

was     necessary     to     that   reorganization.              See      11   U.S.C.

§ 362(d)(2)(B).         After a detailed evaluation of each side's

evidence and expert testimony, the court concluded that SW Boston

was "making sufficient progress towards a realistic goal such that

its efforts should be allowed to continue without the threat of

foreclosure by Prudential."            SW Bos. Hotel Venture, 449 B.R. at

182.    It thus denied Prudential's motion for relief from the stay.

            Pointing to the bankruptcy court's finding that, although

Prudential    was     undersecured     as     to   SW   Boston     alone,      it   was

oversecured by approximately $19 million when all of the Debtors'

collateral was considered in the aggregate, Prudential argues that,

under    Baybank-Middlesex,         the     bankruptcy        court's     subsequent

"dismiss[al]" or "disregard" of this earlier finding is "a practice

not countenanced" in this circuit.             Prudential misstates both the

facts of the case and the relevant law.


                                       -32-
          First, the bankruptcy court did not dismiss or disregard

its earlier findings; instead, it surveyed the entire lifespan of

the case, incorporating subsequent developments into its analysis

of the earlier valuation, and determined that Prudential had not

met its burden of showing oversecurity for § 506(b) purposes at any

time before the sale date.   The bankruptcy court did not simply

ignore its earlier valuation; it explicitly considered its earlier

valuation and explained in detail why that valuation did not

control. And, as we will discuss below, that determination was not

clearly erroneous.

          Second, while Baybank-Middlesex noted that a valuation

made at an adequate-protection hearing was not dicta, as the

valuation was a factual finding that constituted a "logical step in

making an adequate protection determination," 69 F.3d at 1203, it

plainly does not require an earlier valuation for one purpose to be

binding for some other purpose.       Nor would such a requirement

square with the statutory directive that collateral's value "shall

be determined in light of the purpose of the valuation and of the

proposed disposition or use of such property." 11 U.S.C. § 506(a).

We have not expressly ruled on the question, but other courts have

generally held that a valuation at one point in the proceedings has

no binding effect on valuations performed at other points and for




                               -33-
other purposes.17 See, e.g., Norwest Bank Worthington v. Ahlers (In

re   Ahlers),   794 F.2d 388,   398   (8th   Cir.   1986)   ("An   initial

valuation for adequate protection purposes is not res judicata for

purposes of determining the value of the collateral, and thus the

allowed secured claims of the creditors, under a reorganization

plan."), rev'd on other grounds, 485 U.S. 197 (1988); 4 Collier on

Bankruptcy ¶ 506.03[7][g] (Alan N. Resnick & Henry J. Sommer, eds.,

16th ed.) ("The need to look to the purpose of the valuation

appears to have achieved virtually universal acceptance.               Hence,

courts generally agree that a valuation determination in one

context will not have res judicata or collateral estoppel effect

with respect to a different valuation hearing in a different

context within the same case.").            We now hold, as have other

courts, that a valuation made for one purpose at one point in a

bankruptcy proceeding has no binding effect on valuations performed

for other purposes at other points in the proceeding.

           Prudential next argues that the sale price is the best

evidence of the hotel's value, and that that price necessarily

established that it was oversecured throughout the bankruptcy

proceedings.    Courts have routinely held that "so long as the sale



      17
        In Baybank-Middlesex, we indicated agreement with that
proposition, but were not presented with the issue because the
creditor "might have argued, but did not, that even a valid finding
as to collateral value made at an adequate protection hearing has
no res judicata effect when valuations are to be made for other
purposes at later proceedings." 69 F.3d at 1203 n.5.

                                     -34-
price is fair and is the result of an arm's-length transaction,

courts should use the sale price, not some earlier hypothetical

valuation, to determine whether a creditor is oversecured and thus

entitled to postpetition interest under § 506(b)."                  Dobbins, 35
F.3d at 870; see also Takisaki v. Alpine Grp., Inc. (In re Alpine

Grp., Inc.), 151 B.R. 931, 935–36 (B.A.P. 9th Cir. 1993).                 We have

no quibble with the proposition that an arm's-length sale generally

provides better evidence of value at a given time than does an

appraisal of its value at that same time.               But that does not mean

that   a   sale    price    at    one   time    necessarily   establishes        the

collateral's      value    at    some   other   time.    Where    the    value    of

collateral    is    changing,      a    one-size-fits-all     valuation    poorly

reflects that reality.

             Here, the bankruptcy court did note that the price

obtained at the arm's-length sale provided the best indicator of

the hotel's value, and it acknowledged that the price ($89.5

million) strongly suggested that the appraised values relied upon

at the lift-stay hearing ($55 million and $65.6 million) were

conservative,      supporting       Prudential's     argument     that    it     was

oversecured at least as of the appraisal dates.                    However, the

bankruptcy court went on to note that several contingencies "could

have derailed the sale," even after it granted the hotel sale

motion (about two weeks before the actual sale).                 It held that it

was only when the last improvements were completed, all outstanding


                                         -35-
contingencies were resolved (including resolving issues with the

Starwood contract, a contingency that Prudential itself described

as "an essential element to the success of the [W]"), and the sale

actually closed that the sale price accurately reflected its value.

The court thus found that Prudential had not shown that it was

oversecured as of the date SW Boston signed the hotel P&S or the

date the court approved the sale motion.18              It seems plausible that

Prudential's declining claim and the hotel's increasing value may

have crossed paths at some point before the hotel closing date, but

Prudential did not meet its burden to establish when that cross-

over may have occurred.          On this record, we cannot say that the

bankruptcy court clearly erred in determining when Prudential

became oversecured.

           The BAP held that the bankruptcy court erred in not

applying   the   sale    price     to   the     entirety     of   the   bankruptcy

proceeding   based      on   its    view       of     the   reasoning   in   Urban

Communicators, 379 B.R. at 243–44.                  We are unpersuaded that the

reasoning in Urban Communicators leads to the outcome Prudential

seeks. There, the secured creditor loaned funds to the debtors for

the purchase of radio wave spectrum licenses.                During a subsequent

bankruptcy, the Federal Communications Commission cancelled the


     18
       Having found that Prudential was oversecured as of the sale
date, and in light of the parties' agreement that Prudential was
oversecured as of the confirmation date, the bankruptcy court did
not separately consider using the confirmation date as the
measuring date.

                                        -36-
debtors' licenses -- unlawfully so, as litigation between the FCC

and a different license-holder would later make clear. Id. at 238.

After the FCC "effectively und[id] its cancellation or attempted

cancellation" of the debtors' licenses, id. at 239, the debtors

sold them, with the sale price establishing that the creditor was

oversecured, id. at 239–240.       However, the debtors argued that, at

least during the five-year cancellation period, the collateral

package    was   worth     significantly   less   and     the   creditor    was

undersecured. Id. at 204–41. The court disagreed, noting that, in

addition to the licenses themselves, the creditor's lien attached

to proceeds from the sale of the licenses, the debtors' litigation

rights    against    the   FCC,   and   capital   stock    of   the   debtors'

subsidiaries.       Id. at 244.     The court determined that the sale

price actually did reflect the collateral's earlier value, as the

debtors had "maintained litigation rights against the FCC for this

wrongful cancellation, whose value is now apparent."              Id.      Thus,

even though it may have been uncertain for a time whether the

licenses could eventually be sold and the proceeds turned over to

the creditor, subsequent events made clear that the collateral

package -- including litigation rights -- always was sufficient to

render the creditor oversecured.         This is plainly distinguishable

from the situation here, where the actual value of the hotel

increased over time.          To the extent that one can read Urban

Communicators to hold that a sale price automatically and always


                                    -37-
relates back to the petition date regardless of intervening events

-- and we doubt very much that it can be so read, see id. at 243

(noting that, even under the flexible approach, courts should

generally use the sale price as "the best available evidence of

collateral value except where the circumstances dictate a different

approach") (emphasis added) -- we disagree with it.

           In addition, in rejecting the bankruptcy court's factual

determination, the BAP utterly ignored both the relevant clear-

error   standard   and    the   bankruptcy   court's   reliance   on    the

improvements and contingencies that, in its estimation, rendered

the eventual sale price a poor indicator of earlier value.

           2.      Computation of Interest

           Having established that the bankruptcy court did not

clearly err in determining when Prudential's post-petition interest

began to accrue, we now turn to two questions regarding how that

interest accrued: at what rate, and whether the interest is simple

or compound.

           Section 506(b) does not specify how to compute post-

petition interest.       The Supreme Court, construing § 506(b), has

held that the phrase "provided for under the agreement or State

statute under which such claim arose" modifies only "reasonable

fees, costs, or charges," and not "interest on such claim." United

States v. Ron Pair Enters., Inc., 489 U.S. 235, 241 (1989).            Thus,

the statutory language does not dictate that bankruptcy courts look


                                   -38-
to the applicable contract provisions, if any, when computing post-

petition interest.    However, courts are largely in agreement that,

although the "appropriate rate of pendency interest is . . . within

the limited discretion of the court," Key Bank Nat'l Ass'n v.

Milham (In re Milham), 141 F.3d 420, 423 (2d Cir. 1998), where the

parties have contractually agreed to interest terms, those terms

should presumptively apply so long as they are enforceable under

state law and equitable considerations do not dictate otherwise,

see, e.g., Gen. Electric Capital Corp. v. Future Media Prods. Inc.,

536 F.3d 969, 974 (9th Cir. 2008) (adopting the rule "adopted by

the majority of federal courts" that the "bankruptcy court should

apply a presumption of allowability for the contracted for default

rate, provided that the rate is not unenforceable under applicable

nonbankruptcy law") (internal quotation marks omitted); In re Terry

Ltd. P'ship, 27 F.3d 241, 243 (7th Cir. 1994) ("What emerges from

the post-Ron Pair decisions is a presumption in favor of the

contract     rate   subject       to   rebuttal      based   upon      equitable

considerations."); 4 Collier on Bankruptcy ¶ 506.04[2][b] (stating

that interest, including allowance of contractual default rate and

compounding,    should    be    determined    by    reference   to    applicable

nonbankruptcy law).      As the General Electric Capital court noted,

enforcing the contract is consistent with the general premise that

"creditors' entitlements in bankruptcy arise in the first instance

from   the   underlying        substantive    law    creating   the     debtor's


                                       -39-
obligation, subject to any qualifying or contrary provisions of the

Bankruptcy Code." 536 F.3d at 973 (alteration omitted) (quoting

Travelers Cas. & Sur. Co. of Am. v. Pac. Gas & Electric Co., 549
U.S. 443, 450 (2007)) (internal quotation marks omitted); see also

In re Lapiana, 909 F.2d 221, 223 (7th Cir. 1990) ("[B]ankruptcy,

despite   its    equity    pedigree,       is   a    procedure    for     enforcing

pre-bankruptcy entitlements under specified terms and conditions

rather than a flight of redistributive fancy . . . .").

                    i.     Interest Rate

           The    bankruptcy       court    and     the   BAP    both    held   that

Prudential was entitled to interest at 14.5%, the default rate

specified in the CLA.19            There is no dispute that SW Boston

defaulted under the terms of the CLA.               However, the Debtors argue

that the bankruptcy court erred by considering the enforceability

of the default rate only under federal law, when what was required

was a two-step analysis, first focusing on its enforceability under

Massachusetts law20 before turning to federal law.                While the above


     19
       Section 2.3.3 of the CLA provides: "In the event that, and
for so long as, any Event of Default shall have occurred and be
continuing, the outstanding principal balance of the Loan and, to
the extent permitted by applicable Legal Requirements, overdue
interest in respect of the Loan, shall accrue interest at the
Default Rate . . . ." The Default Rate is defined as "a rate per
annum equal to the lesser of (i) the maximum rate permitted by
applicable law, or (ii) five percent (5%) above the Applicable
Interest Rate." The Applicable Interest Rate, in turn, is defined
as "9.50% per annum, compounding monthly."
     20
        The parties        agree    that     the    contract     is     governed   by
Massachusetts law.

                                      -40-
analysis suggests that, in all cases, the presumption in favor of

applying a contractual interest provision can be rebutted by

showing that is unenforceable under state law, we need not reach

that issue today.        Here, the CLA's default interest provision

directs the court's inquiry to Massachusetts law, as the rate is

limited to the lesser of the default rate or the "maximum rate

permitted by applicable law."      However, we do not believe that the

Debtors have shown that the default rate exceeds that threshold.

           Under Massachusetts law, the court must determine whether

the default interest provision constitutes allowable liquidated

damages or an unenforceable penalty. See OneUnited Bank v. Charles

St. African Methodist Episcopal Church of Bos., 501 B.R. 1, 10 (D.

Mass. 2013).   The party challenging a liquidated damages provision

bears the burden of showing that it constitutes an unenforceable

penalty, and all reasonable doubts are resolved in favor of

enforcement.   See NPS, LLC v. Minihane, 886 N.E.2d 670, 673 (Mass.

2008).   A liquidated damages provision will be enforced provided,

"first, that at the time of contracting the actual damages flowing

from a breach were difficult to ascertain; and second, that the sum

agreed on as liquidated damages represents a reasonable forecast of

damages expected to occur in the event of a breach." Id. (internal

quotation marks omitted). It was the Debtors' "burden to show that

the amount of liquidated damages [was] unreasonably and grossly

disproportionate    to     the   real     damages   from   a   breach   or


                                   -41-
unconscionably excessive."     Id. at 421 (internal quotation marks

omitted).

            Here, the Debtors established only that Joanna Mulford,

a Vice President of Prudential, did not personally engage in any

analysis of Prudential's anticipated damages in the event of a

breach, nor was she aware of whether anyone else had done so.         If

the burden had been on Prudential to establish the enforceability

of   default   interest,   perhaps   this   analysis   would   come   out

differently.    As it is, however, this partial admission does not

discharge the Debtors' burden to show that the default rate was not

reasonably related to anticipated damages and, in fact, was so

grossly   disproportionate   to   anticipated   damages   or   otherwise

unconscionable as to be unenforceable under Massachusetts law.

            We also find no error in the bankruptcy court's analysis

under federal equitable principles.      After discussing and applying

factors that bankruptcy courts have used in balancing the equities,

see In re Gen. Growth Props., Inc., No. 09-11977, 2011 WL 2974305,

at *4 (Bankr. S.D.N.Y. July 20, 2011) (setting out four-factor

test); In re Jack Kline Co., 440 B.R. 712, 745–46 (Bankr. S.D. Tex.

2010) (setting out seven-factor test, plus additional catch-all

factor), the court determined that application of the default rate

would not be inequitable.    Specifically, the court noted that: (1)

other creditors would not be harmed because the plan contemplated

payment of all creditors in full; (2) although Prudential was quite


                                  -42-
litigious, "raising multiple objections to virtually every motion

made by the Debtors," SW Hotel Venture, 460 B.R. at 36, its conduct

did not rise to the level of obstruction of the bankruptcy process

or other misconduct; (3) the Debtors did not rebut Prudential's

evidence that the CLA's default rate was consistent with default

rates of similar loans in the market, including where Prudential

was either the lender or the borrower; and (4) courts have approved

larger spreads between base and default interest rates. We find no

error in the bankruptcy court's conclusion that the Debtors had

failed    to   rebut   the   presumption   in   favor   of   enforcing   the

contractual provision.21


     21
        The Debtors also submit that, under § 506(b), default
interest is actually a "fee" or "charge" (to which the "reasonable"
modifier does apply) rather than interest (to which it does not).
They have some support for this characterization. See In re AE
Hotel Venture, 321 B.R. 209, 215 (Bankr. N.D. Ill. 2005) (treating
default interest as a charge because, "[g]enerally speaking,
interest compensates for the delay in receiving money owed: the
loss of the time value of money. [The creditor] arrived at the
interest rate it believed would compensate for that loss in the
Note: a rate of 9.72%. That being so, the difference between the
original rate and the 14.72% default rate -- a difference of 5% --
could not have been meant to perform the usual function of
interest. The time value of [the creditor's] money, after all, did
not magically increase by 5% once [the debtor] defaulted.")
(citations and internal quotation marks omitted); Fischer Enters.,
Inc. v. Geremia (In re Kalian), 178 B.R. 308, 313–14 (Bankr. D.R.I.
1995) ("Labeling a contract term an interest provision does not
make it so. If, though labeled interest, it exacts a penalty or
sets liquidated damages in an impermissible manner, it will not be
enforced. Moreover, if the term is really a 'charge,' § 506(b)
requires that it be reasonable. The parties may not insulate it
from scrutiny by affixing the 'interest' label.") (footnotes
omitted). But see Hepner v. PWP Golden Eagle Tree, LLC (In re K &
J Props., Inc.), 338 B.R. 450, 458 (Bankr. D. Colo. 2005) ("The [AE
Hotel Venture] court maintains that pre-default interest

                                   -43-
                      ii.   Compound Versus Simple Interest

             Prudential argues that it is entitled to accrue post-

petition interest at the default rate, compounding monthly.                  The

bankruptcy    court    held   that   it   was    not   entitled   to   compound

interest, and the BAP reversed.

             As noted above, the CLA defines "Applicable Interest

Rate" as "9.50% per annum, compounding monthly," and the "Default

Rate" as "a rate per annum equal to the lesser of (i) the maximum

rate permitted by applicable law, or (ii) five percent (5%) above

the Applicable Interest Rate."            The bankruptcy court, however,

erroneously stated that the CLA "does not provide for compound

interest either at the default rate or the non-default rate of

interest."      Noting      that   compound     interest   is   disfavored    by

Massachusetts law absent an express agreement to the contrary, see,

e.g., Inhabitants of Tisbury v. Vineyard Haven Water Co., 79 N.E.
256, 257 (Mass. 1906), the court ruled that Prudential was not

entitled to compound interest.



compensates for the time value of money, but post-default interest
does not; it represents some other 'charge,' and thus, must be
reasonable under section 506(b). This is a distinction without a
difference. Pre and post-default interest rates are simply matters
of pricing. The money costs more if not repaid when agreed. Had
Congress wished to distinguish between the treatment of pre and
post-default interest by section 506(b), it could easily enough
have said so."). We need not answer the question, because, even if
the reasonableness limitation applies, for largely the same reasons
enunciated in the equity analysis, we see no reason to dislodge the
bankruptcy court's finding that the default interest rate was not
unreasonable.

                                      -44-
           Recognizing      that    the    above-quoted    provision        does

expressly call for monthly compounding of interest, the Debtors

seek to introduce ambiguity by pointing to other provisions of the

contract that appear to imply that interest will be simple.                   We

need not delve into the ambiguity question because we find that

Prudential cannot claim entitlement to compounding where it --

whether by inadvertence or in an attempt to sandbag the Debtors and

mislead the bankruptcy court we cannot say -- did not seek compound

interest until after the bankruptcy court granted it post-petition

interest at the default rate running from the hotel sale date.               In

its   brief,   Prudential   cited   Section    1.1   of   the   CLA   for   the

propositions that the Applicable Interest Rate "is defined to mean

9.50% per annum" -- with no mention of compounding -- and the

Default Rate is defined to mean the applicable rate plus 5%.22               See

Berman v. B.C. Assocs., 219 F.3d 48, 50 (1st Cir. 2000) ("[T]he

overwhelming majority of Massachusetts cases equate an interest

rate 'per annum,' whether in a contract or a statute, with simple

interest.").    Prudential also presented, via Mulford's affidavit

and testimony, its calculation of interest at the base and default

rates, and referred simply to 9.5% versus 14.5% interest, again

without mentioning compounding.           As the BAP and the bankruptcy

court noted, Mulford did not explain how she actually performed the


      22
       Prudential also used identical language in its objection to
confirmation of the plan, filed just three days before the combined
trial began.

                                    -45-
calculation.   Prudential's expert witness, Marti Murray, testified

that she calculated post-petition interest at the default rate of

14.5%, but also made no mention of compounding. Indeed, throughout

the § 506(b) briefing and a three-day trial, the singular mention

of a contractual entitlement to compound interest was on one page

of Murray's expert report.

           The bankruptcy court granted Prudential post-petition

interest   from   the   hotel   sale   date   at   14.5%   based   upon   its

consideration of the equities of the situation in light of what

Prudential purported to request.          Only after securing that order

did Prudential assert an entitlement to compound interest.23          We do

not believe that Prudential, having failed to give the bankruptcy

court the opportunity to consider whether application of compound

interest (even if the contract called for it) would have been

equitable, can now be heard to complain that the court abused its

discretion (or even erred) in disallowing compounding.




     23
        In its § 506(b) order, the bankruptcy court directed the
parties to submit an agreed order itemizing the amount of default
interest, or, if they could not agree, to submit separate proposed
orders.   The parties apparently could not agree and submitted
separate orders, with the only difference being whether the loan
should accrue compound interest. The proposed orders are not part
of the record on appeal and do not appear on the bankruptcy court
docket. We thus cannot determine whether Prudential, even at that
late date, directed the bankruptcy court's attention to the exact
wording of Section 1.1. In any event, even if it did, the court
would have been entirely within its discretion to hold that
Prudential had forfeited the argument.

                                   -46-
           For all of these reasons, we affirm the bankruptcy

court's   holding   that   Prudential      is   entitled   to   post-petition

interest accruing from the hotel sale date at the default rate of

14.5% without compounding, and reverse the BAP's § 506(b) order to

the extent it conflicts.24

C.         Confirmation Order

           Prudential moved to dismiss the City's and the Debtors'

appeals from the BAP's order vacating and remanding the bankruptcy

court's   confirmation     order,   arguing      that   this    court   lacked

jurisdiction to review the BAP's order because it was not a final

order within the meaning of 28 U.S.C. § 158(d) (providing that

"courts of appeals shall have jurisdiction of appeals from all

final decisions, judgments, orders, and decrees entered" by BAP

panels or district courts sitting in an intermediate appellate

capacity with respect to bankruptcy court orders).




     24
        The Debtors argue that only SW Boston's collateral should
be considered when determining both whether and when Prudential was
oversecured and the size of the resulting equity cushion out of
which any post-petition interest must be paid. Prudential argues
first that the Debtors waived this argument by not listing it in
their statement of issues to be presented. See Fed. R. Bankr. P.
8006. Prudential also disagrees on the merits, contending that,
especially in light of the merger of the Debtors for payment
purposes under the plan, it is appropriate to aggregate all
Debtors' collateral for both purposes. We need not resolve the
issue because the Debtors concede that, as of the combined trial
date, Prudential was oversecured as to SW Boston alone by an amount
sufficient to cover the post-petition interest as calculated by the
bankruptcy court (and as affirmed by this court).

                                    -47-
              The BAP noted that its § 506(b) order resulted in a large

increase in the amount of Prudential's claim, and thus affected the

evaluation of the plan under 11 U.S.C. § 1129.                 On that basis, the

BAP vacated the confirmation order to "afford the Debtors an

opportunity      to   amend   the    [p]lan's    terms    to    account   for   the

increased amount of Prudential's claim and the resulting pay out to

Prudential and/or for the bankruptcy court to fashion alternative

forms    of   relief    for   Prudential       that   would     not   unravel   the

reorganization."       In re SW Bos. Hotel Venture, LLC, No. 11-087,

2012 WL 4513869, at *3 (B.A.P. 1st Cir. Oct. 1, 2012).                 Prudential

argues   that,    because     this    order    required   significant     further

proceedings in the bankruptcy court, it cannot have been a final

order subject to this court's jurisdiction.

              "[B]ecause bankruptcy cases typically involve numerous

controversies bearing only a slight relationship to each other,

'finality' is given a flexible interpretation in bankruptcy."

Bourne v. Northwood Props., LLC (In re Northwood Props., LLC), 509
F.3d 15, 21 (1st Cir. 2007) (internal quotation marks omitted).                   A

bankruptcy court order may be final even if does not resolve all

issues in the case, "but it must finally dispose of all the issues

pertaining to a discrete dispute within the larger proceeding."

Perry v. First Citizens Fed. Credit Union (In re Perry), 391 F.3d
282, 285 (1st Cir. 2004).           In this circuit, "when a district court

remands a matter to the bankruptcy court for significant further


                                        -48-
proceedings, there is no final order for purposes of § 158(d) and

the court of appeals lacks jurisdiction."     In re Gould & Eberhardt

Gear Mach. Corp., 852 F.2d 26, 29 (1st Cir. 1988).           However,

"[w]hen a remand leaves only ministerial proceedings, for example,

computation of amounts according to established formulae, then the

remand may be considered final."    Id.    There is no question that

the bankruptcy court's § 506(b) and confirmation orders were final,

nor is there any question that the BAP's § 506(b) order was final.

          We are presented here with an unusual case, where the

BAP's remand order did contemplate significant proceedings in the

bankruptcy court, but did so based solely on its erroneous rulings

as to the measuring date and the compounding of interest. In light

of our reinstatement of the bankruptcy court's § 506(b) order, the

entire basis of the remand has been eviscerated, and effectuating

this court's opinion with respect to § 506(b) entails no further

proceedings in the bankruptcy court.      Nor would our consideration

of the remand order risk the "piecemeal appellate review" that the

finality rule seeks to prevent. Northwood Props., 509 F.3d at 21.

It would be entirely illogical to leave the remand order in place,

thereby vacating the confirmation order on a now-rejected basis, to

be followed, presumably, by immediate reinstatement of the plan as

originally confirmed.25   As the Debtors note, the confirmation and


     25
       One could predict that, in such a scenario, Prudential would
then seek to continue its accrual of post-petition interest up
through the new effective date, thus adding more than two years of

                                -49-
§   506(b)    orders   were    "inextricably    linked,"26     first   in    the

bankruptcy     court   but    especially    before   the   BAP.     While   the

bankruptcy court's confirmation order considered a broad array of

issues     beyond   post-petition   interest,    the   BAP's      remand   order

necessarily flowed directly and exclusively from its § 506(b)

order.     Especially because the remand order considered none of

Prudential's objections to the confirmability of the plan, we think

it fair to say that the remand order was part and parcel of the

discrete dispute actually ruled on by the BAP.27               What is more,

during the course of this appeal, the Debtors have paid off the

entirety of Prudential's claim (including post-petition interest as

calculated pursuant to the bankruptcy court's § 506(b) order),

rendering moot Prudential's many objections to the confirmation

order.




interest to its claim.   This would seem a wholly inappropriate
outcome in light of the facts that the bankruptcy court did not
clearly err in its § 506(b) order and that Prudential's
corresponding claim has been paid in full (not accounting for
additional post-petition interest accruing after the original
effective date).
      26
       Indeed, in opposing the Debtors' equitable mootness motions
before the BAP, Prudential argued that its failure to separately
seek a stay of the § 506(b) order when it sought a stay of the
confirmation order should not weigh against a finding of equitable
mootness, agreeing with the Debtors that the two orders were
"inextricably intertwined" and "all part of a whole."
      27
       Given our conclusion as to the BAP's § 506(b) order, we need
not decide whether the contractual assignment of the City's voting
rights to Prudential in bankruptcy proceedings was valid.

                                     -50-
          In these circumstances, we believe that the Supreme

Court's instruction that "the requirement of finality is to be

given a practical rather than a technical construction," Gillespie

v. U.S. Steel Corp., 379 U.S. 148, 152 (1964) (internal quotation

marks omitted), is best effectuated by exercising jurisdiction over

both of the BAP's orders.      And, because the BAP's remand order was

premised entirely on its mistaken § 506(b) order, we vacate the

remand order.

                           III.      Conclusion

          For the foregoing reasons, we vacate the BAP's § 506(b)

and   confirmation   orders    and    remand      to     that   tribunal   with

instructions that it affirm the bankruptcy court's § 506(b) and

confirmation    orders   and   remand       the   case    there   for   further

proceedings consistent with this opinion.              All parties shall bear

their own costs on appeal.

          So ordered.




                                     -51-